Citation Nr: 0836430	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-14 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
migraine headaches and, if so, whether the claim may be 
granted.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
granted service connection for muscle tension headaches 
secondary to the veteran's service-connected cervical spine 
degenerative disc disease and granted an initial 
noncompensable rating for the tension headaches.  In 
addition, the RO stated that service connection had 
previously been denied for migraine headaches in 
December 1992 and January 1999 rating decisions, stated that 
new and material evidence had been received to reopen the 
claim, and denied service connection for migraine headaches 
as not related to service or to a service-connected 
disability.  In the same rating decision, the RO denied 
entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).  The veteran responded 
with a statement indicating his disagreement with the 
decision.  

In a statement of the case (SOC) issued in October 2007, the 
RO addressed issues of entitlement service connection for 
migraine headaches, entitlement to a compensable rating for 
muscle tension headaches, and entitlement to TIDU.  In that 
SOC, the RO also addressed the issues of entitlement to a 
rating greater than 30 percent for the veteran's service-
connected cervical spine disability, and entitlement to a 
rating greater than 10 percent for right arm cervical 
radiculopathy.  The veteran filed a VA Form 9, Appeals to 
Board of Veterans' Appeals, in October 2007 and perfected his 
appeal as to the issues addressed in the October 2007 SOC.  

In addition to the foregoing, the record shows that 
previously, with the filing of a substantive appeal in 
May 2006, the veteran had perfected an appeal on the issue of 
entitlement to a rating greater than 20 percent for his 
service-connected lumboscaral strain.  

In a rating decision dated in July 2008, the RO granted an 
increased rating, to 40 percent, for the veteran's service-
connected lumboscaral strain and also granted an initial 
rating of 50 percent rating for muscle tension headaches.  
The RO explained this was considered a complete grant for 
this issue.  In addition, the RO granted TDIU and determined 
that basic eligibility to Dependents' Educational Assistance 
was established.  In addition, in July 2008, the RO issued a 
supplemental statement of the case (SSOC) in which it 
addressed the issue of entitlement to service connection for 
migraine headaches, entitlement to a rating greater 
than 40 percent for lumboscaral strain, entitlement to a 
rating greater than 30 percent for cervical spine 
degenerative disc disease, entitlement to a rating greater 
than 10 percent for right arm cervical radiculopathy, and 
entitlement to service connection for migraine headaches.  In 
the SSOC, the RO explained that the issues regarding rating 
for tension headaches and TDIU were removed from appeal 
status as it was considered there had been a complete grant 
of the benefits sought on appeal as to these issues.  

In a signed statement received at the RO in mid August 2008, 
the veteran stated he wished to continue his appeal for 
service connection for migraine headaches.  He said he 
considered other aspects of his claims to be reasonably 
resolved.  The Board accepts this signed statement as the 
veteran's withdrawal of his appeal as to all issues except 
entitlement to service connection for migraine headaches.  
See 38 C.F.R. § 20.204 (2008).  In late August 2008, the 
veteran testified at a Board hearing held at the RO.  In the 
hearing transcript it is noted that the single issue on 
appeal is service connection for migraines and that other 
issues on appeal had been withdrawn.  At the hearing, the 
veteran testified concerning the issue of service connection 
for migraine headaches.  


FINDINGS OF FACT

1.  In a rating decision dated in November 1992 of, the RO 
denied service connection for headaches on the basis that 
service medical records were negative for evidence of 
headaches and stated that service connection for headaches 
related to a neck condition was denied because service 
connection for the neck condition was denied.  In a letter 
dated in December 1992, the RO notified the veteran of its 
denial of service connection for headaches and informed him 
of his appellate rights; the veteran did not file a notice of 
disagreement.  

2.  Evidence associated with the claims file subsequent to 
the November 1992 RO decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  There is credible evidence that the veteran had headache 
symptoms accompanied by nausea in service, credible evidence 
that those symptoms continued after service, and competent 
medical evidence that includes those symptoms in a diagnosis 
of migraine headaches.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of enlistment to service connection for migraine 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

2.  Service connection for migraine headaches is established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The veteran is seeking service connection for migraine 
headaches, which he contends originated in service as the 
result of a neck injury resulting from a parachute jump.  The 
Board will discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.  


The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2007).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the veteran, and no prejudice to the veteran 
could result from this adjudication.  

Legal criteria

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2007).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the added evidence is presumed 
credible unless is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
peacetime service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

New and material evidence

In this case, in a rating decision dated in November 1992, 
the RO noted that current examination showed a diagnosis of 
headaches, etiology unclear, possibly musculoskeletal or 
atypical migraine or a combined headache.  In the rating 
decision, the RO denied service connection for headaches on 
the basis that service medical records were negative for 
evidence of headaches and stated that service connection for 
headaches related to a neck condition was denied because 
service connection for the neck condition was denied.  In a 
letter dated in December 1992, the RO notified the veteran of 
its denial of service connection for headaches and informed 
him of his appellate rights.  The veteran did not file a 
notice of disagreement, and the November 1992 RO decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Board notes that in its February 2007 rating decision the 
RO stated that it had also denied service connection for 
migraine headaches in a rating decision dated 
January 13, 1999, that it had notified the veteran of that 
decision, but it had become final.  The Board has reviewed 
the record in its entirety and finds that neither the 
January 13, 1999, rating decision, nor any other rating 
decision dated between November 1992 and February 2007 
addresses the issue of service connection for migraine 
headaches.  This being the case, the issue to be decided is 
whether new and material evidence has been presented since 
the November 1992 rating decision to reopen the claim for 
service connection for migraine headaches and, if so, whether 
the claim may be granted.  

Although the RO reopened the previously denied claim and 
decided it on the merits, the Board must also examine whether 
the evidence warrants reopening of the claim.  This is 
significant because the preliminary question of whether a 
previously denied claim may be reopened is a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying service connection claim on its merits.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Evidence of record at the time of the November 1992 decision 
includes:  the veteran's service medical records showing 
treatment for a neck injury following a parachute jump in 
December 1984; the report of a VA examination in January 1986 
(a month after separation from service) showing the veteran 
gave a history of a neck injury during a parachute jump in 
1984 and at the examination complained of occasional pain in 
the neck with headaches and occasional dizziness; and VA 
medical records, including records dated in December 1991 in 
which the veteran reported a history including a neck injury 
in service and chronic headaches since then, with the 
headaches accompanied by nausea and occasional vomiting.  
Also of record were the reports of June 1992 VA orthopedic 
and neurology examinations at which the veteran was noted to 
have a history of having injured his neck in a parachute 
accident in 1983 or 1984.  He complained of headaches that 
had occurred since the time of the accident.  The veteran 
described the headache as a pressure inside his head.  There 
was no aura, but the veteran described a feeling of nausea 
with no vomiting.  He reported the headaches incapacitated 
him for approximately eight hours and occurred on an 
approximately two-week cycle.  The diagnoses were headaches, 
etiology unclear, possible musculoskeletal or atypical 
migraine, or a combined headache.  

Since the November 1992 rating decision, additional evidence 
has been received.  That evidence includes:  hearing 
testimony and additional statements from the veteran 
confirming the onset of headaches with head pain and nausea 
in service following neck problems after a parachute jump; a 
statement from a friend who has reported knowing the veteran 
since before service, seeing the veteran with headaches in 
service, and witnessing continuing headaches since service; 
VA medical records and examination reports describing the 
veteran's reported symptoms and including diagnoses of 
migraine headaches associated with those symptoms; and 
Internet articles describing various types of headaches, 
including migraine headaches.  

The Board finds the added evidence is new and material with 
respect the service connection for migraine headaches, as it 
relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant of evidence 
already of record.  The veteran's friend is competent to 
state her observations of the veteran before, during, and 
after service relative to headache complaints.  Further, 
because the veteran is competent to testify as to the onset 
of headache symptoms following the parachuting accident in 
service and the progression of the severity of his headaches 
and associated symptoms since then, that, along with the 
medical articles describing migraine symptoms as well as 
medical evidence associating the veteran's reported symptoms 
with a diagnosis of migraine headaches, raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim of entitlement to service connection for migraine 
headaches is reopened, and the Board will consider the merits 
of the claim.  

Service connection

As noted earlier, establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

In this case, the veteran's service medical records document 
repeated treatments for low back pain and show that in a 
parachute jump in December 1984 the veteran landed on his 
rucksack and was taken to a medic and then to an emergency 
room.  He was noted to have painful motion of the cervical 
spine, the cervical prominence was tender, and there was 
slight trapezius spasm, left greater than right.  The 
assessment was cervical spine spasm.  Medication, heat, and a 
cervical collar were prescribed.  When seen for follow-up two 
days later at a Fort Bragg troop medical clinic, there was 
minimal tenderness of the neck.  The assessment was resolving 
right supraclavicular muscle strain.  The veteran was to 
continue medications and heat and was to have no physical 
training or running for three days.  In January 1985, the 
veteran was seen with complaints of upper back pain for the 
past three weeks, and was noted to have trapezius spasm.  In 
May 1985, the veteran reported back problems for the past 
three years and also reported he sometimes had neck pain, 
which radiated into his arm.  Later records show more 
complaints regarding the low back as well as paresthesia of 
the left arm and both legs.  In September 1985, it was noted 
that a bone scan was consistent with degenerative joint 
disease of L4 and L5, and this was again noted at the 
veteran's service separation examination in October 1985.  

Service medical records do not include reference to 
complaints or treatment for headaches, but the veteran 
reports that though he requested it, he was declined 
permission to go to sick call for headaches that started 
after the parachute injury.  The veteran has submitted a 
May 2008 statement from a friend he has known since before he 
entered service.  The friend reported that before service the 
veteran never spoke of or showed any signs of headaches.  She 
sated that the veteran started having headaches after a 
parachute injury and reported she knows this because she 
visited the veteran and his wife in North Carolina in 1985, 
shortly after the December 1984 injury, and witnessed the 
headaches first hand.  She said that over the 23 years since 
then she had witnessed the veteran having many of these 
headaches.  

VA medical records show that a VA examination in 
January 1986, in the month following separation from service, 
the veteran reported occasional pain in his neck with 
headaches and occasional dizziness.  In July 1989, when seen 
for back and neck pain, the veteran reported more frequent 
pain and headaches.  He said rest helped with the headaches.  
In a VA vocational counseling record dated in June 1990, the 
veteran indicated his main difficulty was frequent difficulty 
and neck pain.  At a VA hearing in March 1991, the veteran 
reported that when his neck started giving him problem, he 
would get really bad headaches, and the only thing he could 
do was to go to sleep and hope they were not there when he 
woke up.   

Additional VA medical records show that in December 1991, the 
veteran reported chronic headaches (all over) since back and 
neck injuries in service.  He reported he was now having 
headaches once week and they got so bad he had to go to sleep 
and usually would get over them.  He said the headaches were 
worse in the frontal and temporal areas and were accompanied 
by nausea and occasional vomiting.  Tolectin and Soma were 
prescribed.  A VA progress note shows that in June 1992, the 
veteran reported his headaches frequently lasted 12 hours.  

In the reports of VA orthopedic and neurology examinations 
conducted by the same physician on the same date in 
June 1992, it was noted the had a history of a parachute 
accident in service in 1983 or 1984 and that he had 
complained of headaches that had occurred since the time of 
the accident.  The veteran reported the headaches occurred 
about every two weeks.  He did not report aura but said he 
did get the feeling of nausea.  He described the headache as 
a pressure inside his head.  The veteran associated the 
headache with tension in his neck and said that when he could 
produce a cracking hi his neck, it aborted the headache.  The 
veteran said no medication he had taken so far that had 
relieved the headache, which incapacitated him for 
approximately eight hours and occurred on an approximately 
two-week cycle.  The diagnosis was headaches, etiology 
unclear, possible musculoskeletal or atypical migraine or a 
combined headache.  

VA progress notes show that in July 1993 the veteran 
complained of neck pain with headaches, which occurred 2 to 3 
times a month.  When he was seen at a neurology consultation 
in November 1993, the veteran complained of headaches which 
started in 1984 at the time of his parachute jump.  He 
described the headaches as intermittent with a throbbing 
quality.  He said he had nausea with the headaches, which 
were bi-temporal.  He also reported photophobia.  After 
examination, the impression was vascular and non-vascular 
headaches.  Progress notes show that when he was seen in a VA 
neurology clinic in May 1994, the veteran reported he 
continued to have headaches, but there had been a slight 
decrease in incidence from three to four a month to two a 
month.  The impression was non-vascular and vascular 
headaches.  Fiorinal was continued.  When the veteran 
returned in November 1994, he stated he continued to have 
headaches three times a month with no change in the frequency 
of intensity.  The impression was non-vascular and vascular 
headaches.  In May 1995, the veteran reported continued 
headaches, and the he impression was non-vascular headaches.  

When seen at a VA neurosurgery clinic in August 1995, the 
veteran complained of neck pain, throbbing headaches, and 
right upper extremity pain and numbness since a parachute 
injury in service in approximately 1984.  His main complaint 
was that of headaches.  After examination of the veteran and 
review of his records, the physician said an operation was 
unlikely to relieve his headaches.  A head CT (computed 
tomography) study was negative.  The physician said there was 
a question of migraine equivalent with the history of nausea 
related by the veteran.  

A VA domiciliary discharge summary for the period from 
October 1995 to June 1996 included a history of a neck injury 
as a result of a parachute jump in service in 1984.  It was 
stated that an MRI in 1995 had shown a right paracentral 
herniated nucleus pulposus, C6 to C7.  It was reported that 
the veteran's signs and symptoms had included pain, limited 
range of motion of his neck, and headaches around three times 
a month, with the headaches increasing in severity and 
frequency.  Discharge diagnoses included headaches, etiology 
unknown.  

In August 1996, the veteran was seen in a VA neurology clinic 
with complaints of headaches three times a month.  He said he 
was taking Fiorinal with some relief.  The impression was 
non-vascular headaches.  In February 1997, the veteran 
reported his headaches were becoming more frequent and it was 
noted that the veteran had reported he had had headaches 
since a parachute jump in service.  At a primary care clinic 
in September 1997, the veteran reported headaches after a 
parachute accident in service in 1984.  He said he was now 
having three to four headaches monthly, and had relief from 
Fiorinal.  After examination and review of records, the 
impression was vascular and nonvascular headache.  

At a VA neurology clinic visit in early March 1998, the 
veteran reported his headaches were the same and he averaged 
headaches 4 to 5 times a month.  The impression was 
nonvascular headache.  At a VA surgery clinic in mid-
March 1998 for follow-up on headaches, the veteran reported 
bi-temporal headaches, often around the left eye.  After 
examination, the assessment was tension headaches.  At a 
primary care clinic in April 1998, the veteran reported that 
over the past two years the headaches were the same, but with 
increased intensity.  He said he had three to four episodes 
per week accompanied by nausea, vomiting, and photophobia.  
He also said they were bilateral, occipital, left greater 
than right.  The assessment was tension headache.  Fiorinal 
was continued, and Verapamil was added.  

When seen at a VA surgery clinic in September 1998, the 
veteran reported he was having about two headaches per week 
and they occurred over the top of his head to between his 
eyes and started after a neck injury in service.  After 
examination, the assessment was chronic musculo-tension 
headaches after neck injury in 1984.  A VA progress note 
dated in November 1999 shows the veteran was seen for follow-
up from a visit in September 1999 and gave a history of two 
to four headaches per month since 1984, now lasting from 8 
hours to two days.  He said he had nausea, and the headaches 
were relieved by Midrin.  The assessment was mixed 
tension/migraine.  At a walk-in visit in December 1999, the 
veteran reported increased frequency of headaches and said 
his initials headaches were in 1985 after a parachute jump 
and he said he though his headaches ere related to the 
cervical injury at that time.  The veteran described his head 
pain as occipital and left frontal with slight photophobia.  
After examination, the assessment included mixed muscular 
tension/migraine headache.  Fiorinal was renewed, but for use 
only for sever headache.  The veteran was advised to use 
naproxen for milder headache and neck pain.  

At a VA follow-up visit in February 2000, the veteran 
reported headache relief with Fiorinal and said he was having 
headaches once or twice a week lasting two to eight hours.  
He reported nausea, no vomiting, and mild photophobia.  The 
assessment was headaches, mixed vascular.  The veteran was 
seen again in December 2000 and August 2001.  In 
January 2003, when the veteran was seen with concerns about 
his cervical spine and complaints of numbness of his hands, 
it was also noted that the veteran complained of headaches 
that were usually relieved with fioricet.  In February 2004, 
the veteran stated his headaches were becoming more frequent 
and were lasting for 24 hours.  He said he was now getting 
headaches two to three times a week, and they were relieved 
with firoicet and rest.  

VA medicine lists associated with record entries dated in 
2003 show medications continued to include butalbital 
(Fiorinal) to be taken four times a day as needed for 
migraine headache.  At an outpatient visit in August 2005, 
the veteran reported his headaches were stable with 
medication and that he was having headaches two to three 
times a week, which was his normal pattern.  

The veteran submitted an October 2005 consultation report 
from T.L. M.D., a board certified pain specialist.  The 
report shows that veteran gave a history of neck pain and 
also reported headache symptoms, which he stated occurred 
three to four times a week.  The veteran reported his 
headaches started from the neck region and said he also had a 
retro-orbital headache.  The veteran reported that his pain 
started approximate 20 years earlier after a bad parachute 
landing where he hyper-extended his neck.  The impressions 
included cervical disc disease and cervicgenic cephalgia.  

At a VA orthopedic examination in November 2005, it was noted 
that the veteran reported injuring his neck in a parachuting 
accident in 1984 and continued to have neck pain since then.  
It was noted that MRI studies had shown cervical spine disc 
herniation and he had been offered, but refused, fusion.  It 
was also noted that the veteran reported pain in the back of 
his head that appeared to be an extension from the neck or 
cephalgia extending from the neck.  It was also said the 
veteran had another type of pain behind his left eye, which 
the examiner said sounded like a cluster headache, "which is 
not related to this."  After examination, the assessment was 
multilevel degenerative disc disease of the cervical spine, 
most pronounced at the C5-C6 level with radiation or 
radiculopathy down the right arm, which is likely to be 
secondary to the same service spine condition.  The examiner 
said the veteran also has a complaint of cephalgia in the 
back of the head, which is likely to be an extension of the 
neck pain from the same condition.  

The veteran has submitted excerpts of Internet articles 
concerning whiplash, cervical spine injuries and migraines.  
In a 2004 article titled What is Whiplash? the physician-
author said that whiplash is also call neck sprain or neck 
strain and that in addition to neck pain, other symptoms may 
include neck stiffness, headache, dizziness, and shoulder or 
back pain.  The physician said that most patients recover 
within three months after the injury, however, some may 
continue to have residual neck pain and headaches.  In an 
article titled Migraines three physicians stated migraine is 
a chronic condition of recurrent attacks and said migraine 
headaches usually are described as an intense throbbing or 
pounding pain that involves one temple.  It said that 
sometimes the pain can be located in the forehead, around the 
eye, or the back of the head and that the pain was usually 
unilateral although about a third of the time the pain is 
bilateral.  It further stated that nausea, vomiting, 
diarrhea, facial pallor, cold hands, cold feet, and 
sensitivity to light and sound commonly accompany migraine 
headaches.  It states that a typical attack lasts between 4 
and 72 hours.  

At an April 2006 VA pain clinic consultation related to the 
veteran's cervical spine disability, it was noted that the 
veteran's active outpatient medications included butalbital 
(Fiorinal) for migraine headache.  After examination of the 
veteran and review of records including an April 2005 MRI 
study of the cervical spine, the assessment was: neck pain 
secondary to disc disease, neuroforaminal narrowing, and 
spinal stenosis; cervicalgia; and headaches.  Cervical 
epidural steroid injections were planned.  At a visit in 
August 2006, the veteran reported that the epidural steroid 
injection in May 2006 did not help with the neck pain or his 
headaches.  He stated that caffeine and Tylenol helped 
somewhat for headaches.  The assessment after exanimation was 
cervical stenosis, stable, and headaches - Fiorinal no longer 
effective, try Midrin. 

At a VA neurology examination in January 2007, the examiner 
noted that the RO staff said the veteran is service connected 
for cervical spine degenerative disc disease evaluated as 
30 percent disabling and is claiming headaches as being 
secondary to the cervical spine condition.  After 
examination, the examiner's diagnosis was:  service connected 
for cervical spine degenerative disc disease; muscle tension 
headaches in the posterior head; and migraine headaches.  The 
examiner's opinion was that muscle tension headaches in the 
posterior head are most likely caused by service-connected 
cervical spine degenerative disc disease.  The examiner 
referred to the January 1986 VA examination at which the 
veteran reported pain in the neck with headaches and the 
November 2005 VA examination and quoted the statement, 
"[t]he veteran also has a complaint of cephalgia in the back 
of the head which is likely to be an extension of the neck 
pain form the same condition."  The examiner at the 
January 2007 VA examination said that regarding migraine 
headaches and service-connected cervical spine degenerative 
disc disease/military service, she could not offer an opinion 
because any opinion would be speculation.  The examiner said 
she was unable to make a direct connection and noted that the 
RO staff said service medical records are silent for any 
complaints of headaches and that the physician at the 
November 2005 VA examination said "he has another type of 
pain which is behind the left eye which sounds like a cluster 
headache which is not related to this."  

At a VA outpatient visit in September 2007, the veteran 
reported he was still having headaches and that he took 
Excedrin with some relief.  In February 2008, the veteran 
reported he still was having headaches two to three times a 
week; he said they were severe and nothing had helped.  At a 
neurology consultation in February 2008, the veteran was 
noted to have a history of chronic neck pain triggering 
headaches since a parachuting accident in service in 1984.  
It was noted that MRIs had shown disc problems and that the 
veteran had declined neurosurgery.  The veteran described 
headaches as starting as pain in his neck and shooting up 
into his head.  He said the pain may last 24 hours.  It was 
noted he had been tried on Fiorinal and Midrin and was 
currently on gabapentin.  The neurologist examined the 
veteran and reviewed the results of an October 2007 MRI of 
the cervical spine.  The impression he reported was cervical 
disc disease most prominent at C5-C6 and C6-C7, causing neck 
pain, subsequent headaches.  Tramadol was prescribed.  

At a VA primary care clinic visit in May 2008, it was noted 
that the veteran was being seen for follow-up with complaints 
of migraines worsening over the past month.  He said that 
Tramadol did not help with headaches and he would continue 
with Tylenol.  He stated he still got migraines two to three 
times a week and had emesis once.  After examination, the 
assessment was cervical disc disease, stable, and migraines, 
stable.  


At the August 2008 hearing, the veteran testified that his 
headache symptoms started immediately following his parachute 
accident in 1984 and that at first when the headaches would 
first start to build up in intensity, he could crack his neck 
sometimes and it would go away.  He pointed out that from his 
research he found that a migraine is simply defined as a 
severe headache often accompanied by nausea and sometimes 
vomiting and sensitivity to light and sounds.  He testified 
that his headaches started out in service to be accompanied 
only by nausea, but over time he has had nausea, vomiting and 
sensitivity to light, beginning with a peculiar pain in his 
neck.  He also testified that the frequency had increased 
over time.  

On review of this evidence, the Board finds that the headache 
pain and associated symptoms such as nausea the veteran has 
reported are susceptible to lay observation, and that 
diagnoses over the years, including at VA outpatient visits 
and neurology examinations have included migraine headaches 
related to those symptoms.  The veteran is certainly 
competent to report in-service symptoms and the continuation 
of the symptoms of head pain accompanied by nausea plus 
vomiting and photophobia over the years since service.  The 
Board finds the veteran to be a credible historian, and his 
report of headaches starting in service after the parachute 
accident in 1984 and continuing since then is corroborated by 
a friend who knew him before service, visited him in service 
in 1985, and has known him since then.  Resolving all doubt 
in favor of the veteran, the Board finds that the veteran has 
headaches that started in service and have continued since 
then plus there is competent medical evidence that identifies 
those headaches as migraines.  The Board therefore concludes 
that service connection is warranted for migraine headaches.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

It is important to note, as was pointed out in the 
Introduction, that service connection has previously been 
granted for muscle tension headaches secondary to the 
veteran's cervical spine degenerative disc disease.  The VA 
Rating Schedule for Disabilities does not include a specific 
diagnostic code for tension headaches, and RO has rated the 
muscle tension headaches as analogous to migraines under the 
diagnostic code for migraines.  In so doing, the RO has 
included all the symptoms associated with the veteran's 
tension headaches as well as his migraines, including 
headaches two to three times a week with pain, nausea, 
vomiting and inability to function daily with prostrating and 
prolonged attacks.  The result is that the veteran is already 
receiving the highest possible schedular rating, 50 percent, 
for his headaches.  


ORDER

Service connection for migraine headaches is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


